DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2020 has been entered.
Allowable Subject Matter
3.	Claims 1-12 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, the prior art fails to disclose or make obvious an image sensor circuit comprising, in addition to the other recited features of the claim, “wherein the first end of the pixel series is electrically connected to the first clock signal generating circuit to receive a first clock signal at a first time, and the first clock signal is propagated from the first end of the pixel series to the second end of the pixel series, wherein each pixel circuit is used to determine a first time of flight of received reflected light according to the received first clock signal; and wherein the second end of the pixel series is electrically connected to the second clock signal generating circuit to receive a 
Regarding claim 7, the prior art fails to disclose or make obvious an image depth sensor system comprising, in addition to the other recited features of the claim, “two clock signal generating circuits circuit, the first clock signal generation circuit of the two clock signal generation circuits is coupled to the first end of the pixel series, and the second clock signal generation circuit of the two clock signal generation circuits is coupled to the second end of the pixel series;  wherein the first end of the pixel series is electrically connected to the first clock signal generating circuit to receive a first clock signal at a first time, and the first clock signal is propagated from the first end of the pixel series to the second end of the pixel series, wherein each pixel circuit is used to determine a first time of flight of received reflected light according to the received first clock signal; and wherein the second end of the pixel series is electrically connected to the second clock signal generating circuit to receive a second clock signal at a second time, and the second clock signal is propagated from the second end of the pixel series to the first end of the pixel series, wherein each pixel circuit is used to determine a second time of flight of received reflected light according to the received second signal.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Cohen (Publication No. U.S.  2016/0073088 A1) discloses a variable resolution pixel.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN WYATT whose telephone number is (571)272-5974.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KEVIN WYATT/Examiner, Art Unit 2878





/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878